       Case 21-10090-amc                     Doc 7 Filed 01/16/21 Entered 01/17/21 00:46:05                                             Desc Imaged
                                                  Certificate of Notice Page 1 of 4
                                                              United States Bankruptcy Court
                                                              Eastern District of Pennsylvania
In re:                                                                                                                 Case No. 21-10090-amc
Glenn S Elliott                                                                                                        Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0313-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jan 14, 2021                                               Form ID: 309A                                                             Total Noticed: 25
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 16, 2021:
Recip ID                Recipient Name and Address
db                    + Glenn S Elliott, 3246 Chesterfield Road, Philadelphia, PA 19114-1524
14576399             ++ CONTINENTAL FINANCE COMPANY LLC, PO BOX 8099, NEWARK DE 19714-8099 address filed with court:, Continental Finance
                        Company, Attn: Bankruptcy, Po Box 8099, Newark, DE 19714
14576395              + Caine & Weiner, Attn: Bankruptcy, 5805 Sepulveda Blvd, Sherman Oaks, CA 91411-2546
14576402              + Jefferson Health, 833 Chestnut Street, Suite 115, Philadelphia, PA 19107-4401
14576404              + Labcorp, PO Box 2240, Burlington, NC 27216-2240
14576405                PECO, P.O. Box 37629, Prospect Park, PA 19076
14576406              + Philadelphia Gas Works, 800 W. Montgomery Avenue, Philadelphia, PA 19122-2898
14576410              + The Bureaus Inc, Attn: Bankruptcy, 650 Dundee Rd, Ste 370, Northbrook, IL 60062-2757
14576415              + Wells Fargo Dealer Services, Attn: Bankruptcy, 1100 Corporate Center Drive, Raleigh, NC 27607-5066

TOTAL: 9

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: brad@sadeklaw.com
                                                                                        Jan 15 2021 02:05:00      BRAD J. SADEK, Sadek and Cooper, 1315
                                                                                                                  Walnut Street, Suite 502, Philadelphia, PA 19107
tr                     + EDI: QLEFELDMAN.COM
                                                                                        Jan 15 2021 06:08:00      LYNN E. FELDMAN, Feldman Law Offices PC,
                                                                                                                  221 N. Cedar Crest Blvd., Allentown, PA
                                                                                                                  18104-4603
smg                       Email/Text: megan.harper@phila.gov
                                                                                        Jan 15 2021 02:06:00      City of Philadelphia, City of Philadelphia Law
                                                                                                                  Dept., Tax Unit/Bankruptcy Dept, 1515 Arch
                                                                                                                  Street 15th Floor, Philadelphia, PA 19102-1595
smg                       EDI: PENNDEPTREV
                                                                                        Jan 15 2021 06:08:00      Pennsylvania Department of Revenue, Bankruptcy
                                                                                                                  Division, P.O. Box 280946, Harrisburg, PA
                                                                                                                  17128-0946
smg                       Email/Text: RVSVCBICNOTICE1@state.pa.us
                                                                                        Jan 15 2021 02:05:00      Pennsylvania Department of Revenue, Bankruptcy
                                                                                                                  Division, P.O. Box 280946, Harrisburg, PA
                                                                                                                  17128-0946
smg                    + Email/Text: usapae.bankruptcynotices@usdoj.gov
                                                                                        Jan 15 2021 02:05:00      U.S. Attorney Office, c/o Virginia Powel, Esq.,
                                                                                                                  Room 1250, 615 Chestnut Street, Philadelphia, PA
                                                                                                                  19106-4404
ust                    + Email/Text: ustpregion03.ph.ecf@usdoj.gov
                                                                                        Jan 15 2021 02:05:00      United States Trustee, Office of United States
                                                                                                                  Trustee, 200 Chestnut Street, Suite 502,
                                                                                                                  Philadelphia, PA 19106-2908
14576396               + EDI: CAPITALONE.COM
                                                                                        Jan 15 2021 06:08:00      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
14576397               + Email/Text: bankruptcy@cavps.com
                                                                                        Jan 15 2021 02:05:00      Cavalry Portfolio Services, Attn: Bankruptcy, 500
                                                                                                                  Summit Lake Drive, Suite 400, Vahalla, NY
                                                                                                                  10595-2322
14576398               + Email/Text: megan.harper@phila.gov
                                                                                        Jan 15 2021 02:06:00      City of Philadelphia, Water Revenue Bureau, Law
                                                                                                                  Department, 1401 John. F Kennedy BLVD., 5th
       Case 21-10090-amc                   Doc 7 Filed 01/16/21 Entered 01/17/21 00:46:05                                        Desc Imaged
                                                Certificate of Notice Page 2 of 4
District/off: 0313-2                                               User: admin                                                             Page 2 of 2
Date Rcvd: Jan 14, 2021                                            Form ID: 309A                                                         Total Noticed: 25
                                                                                                            Floor, Philadelphia, PA 19102-1663
14576400              + EDI: CCS.COM
                                                                                    Jan 15 2021 06:08:00    Credit Collection Services, 725 Canton Street,
                                                                                                            Norwood, MA 02062-2679
14576403              + Email/Text: bknotificationdistribution@jhcapitalgroup.com
                                                                                    Jan 15 2021 02:06:00    Jh Portfolio Debt Equities Llc, 21800 Oxnard
                                                                                                            Street, Suite 500, Woodland Hills, CA 91367-7534
14576408                 EDI: PRA.COM
                                                                                    Jan 15 2021 06:08:00    Portfolio Recovery, Attn: Bankruptcy, 120
                                                                                                            Corporate Blvd, Norfolk, VA 23502
14576411              + EDI: ECMC.COM
                                                                                    Jan 15 2021 06:08:00    U.S. Department of Education, Ecmc/Bankruptcy,
                                                                                                            Po Box 16408, Saint Paul, MN 55116-0408
14576413              + EDI: USAA.COM
                                                                                    Jan 15 2021 06:08:00    USAA, 9800 Fredericksburg Road, San Antonio,
                                                                                                            TX 78288-0002
14576414              + EDI: VERIZONCOMB.COM
                                                                                    Jan 15 2021 06:08:00    Verizon Wireless, PO Box 4846, Trenton, NJ
                                                                                                            08650-4846
14576416              + EDI: WFFC.COM
                                                                                    Jan 15 2021 06:08:00    Wfhm, Attn: Bankruptcy, Po Box 10335, Des
                                                                                                            Moines, IA 50306-0335

TOTAL: 17


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
14576407                      Police And Fire Fcu
14576401        *+            Credit Collection Services, 725 Canton Street, Norwood, MA 02062-2679
14576409        *P++          PORTFOLIO RECOVERY ASSOCIATES LLC, PO BOX 41067, NORFOLK VA 23541-1067, address filed with court:,
                              Portfolio Recovery, Attn: Bankruptcy, 120 Corporate Blvd, Norfolk, VA 23502
14576412        *+            U.S. Department of Education, Ecmc/Bankruptcy, Po Box 16408, Saint Paul, MN 55116-0408

TOTAL: 1 Undeliverable, 3 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 16, 2021                                        Signature:           /s/Joseph Speetjens
   Case 21-10090-amc                       Doc 7 Filed 01/16/21 Entered 01/17/21 00:46:05                                  Desc Imaged
                                                Certificate of Notice Page 3 of 4
Information to identify the case:

Debtor 1:
                      Glenn S Elliott                                            Social Security number or ITIN:   xxx−xx−7493
                                                                                 EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:                                                                        Social Security number or ITIN: _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)                                                              EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:        Eastern District of Pennsylvania          Date case filed for chapter:        7     1/13/21

Case number:           21−10090−amc

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15
**Debtor's Photo ID & Social Security Card Must Be Presented at 341 Hearing**

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                      About Debtor 2:

1.        Debtor's full name                     Glenn S Elliott

2.        All other names used in the
          last 8 years

3.      Address                                  3246 Chesterfield Road
                                                 Philadelphia, PA 19114

4.      Debtor's attorney                        BRAD J. SADEK                                        Contact phone 215−545−0008
                                                 Sadek and Cooper
        Name and address                         1315 Walnut Street                                   Email: brad@sadeklaw.com
                                                 Suite 502
                                                 Philadelphia, PA 19107

5.      Bankruptcy trustee                       LYNN E. FELDMAN                                      Contact phone (610) 530−9285
                                                 Feldman Law Offices PC
        Name and address                         221 N. Cedar Crest Blvd.                             Email: trustee.feldman@rcn.com
                                                 Allentown, PA 18104
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 21-10090-amc                      Doc 7 Filed 01/16/21 Entered 01/17/21 00:46:05                                         Desc Imaged
                                              Certificate of Notice Page 4 of 4
Debtor Glenn S Elliott                                                                                              Case number 21−10090−amc


6. Bankruptcy clerk's office                    900 Market Street                                            Hours open:
                                                Suite 400                                                    Philadelphia Office −− 8:30 A.M. to
    Documents in this case may be filed at this Philadelphia, PA 19107                                       5:00 P.M; Reading Office −− 8:00
    address. You may inspect all records filed                                                               A.M. to 4:30 P.M.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone (215)408−2800

                                                                                                             Date: 1/14/21


7. Meeting of creditors                          February 15, 2021 at 10:30 AM                               Location: Section 341 Meeting will
                                                                                                             be conducted by telephone.
    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              Please consult the docket or
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            contact the trustee appointed to
    both spouses must attend. Creditors may                                                                  the case for access or call−in
    attend, but are not required to do so.       docket.
                                                                                                             information.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 4/16/21
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
